Chimera Energy Corporation 2800 Post Oak Blvd., Suite 4100 Houston, Texas 77056 (832) 390-2334 December 19, 2011 Ms. Pamela Long Assistant Director U.S. Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20549 RE: Chimera Energy Corporation Registration Statement on Form S-1 File No. 333-177406 Dear Ms. Long: Request is hereby made to accelerate the effectiveness of the above referenced registration statement to 4:00 p.m. Eastern Standard Time, Wednesday, December 21, 2011, or as soon thereafter as practicable. Additionally, Chimera Energy Corporation (the "Company") acknowledges that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any comments or questions to our counsel, The Loev Law Firm, PC, at (713) 524-4110. Sincerely, CHIMERA ENERGY CORPORATION /s/ Charles Grob Charles Grob Chief Executive Officer
